UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCO ELDRICO PATTERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-471)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, DEBRA CHAPMAN, P.A., Columbia, South Carolina,
for Appellant.   Arthur B. Parham, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marco Eldrico Patterson appeals his conviction pursuant

to a guilty plea and ninety-eight month sentence for conspiracy to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2000).

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in which he states there are no meritorious issues

for appeal, but presenting two issues for our review.                Although

notified   of   his   right   to   file   a   supplemental    pro   se   brief,

Patterson has not done so.         Finding no error, we affirm.

           First, Patterson argues that his guilty plea was not

valid. Because Patterson did not object in the district court, our

review is for plain error.         United States v. Vonn, 535 U.S. 55, 59

(2002).    We have reviewed the district court’s thorough plea

hearing and have found no error.

           Patterson     also      contends     that   his     sentence     was

unconstitutional.      We have reviewed the record and disagree.             In

accordance with Anders, we have reviewed the entire record and have

found no meritorious issues for appeal.            Accordingly, we affirm

Patterson’s conviction and sentence.            This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                   If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.             Counsel’s motion


                                     - 2 -
must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -